                          Case 2:20-cv-00908-JCM-EJY Document 28 Filed 11/10/20 Page 1 of 2



                      1   FORAN GLENNON PALANDECH
                          PONZI & RUDLOFF PC
                      2   Amy M. Samberg (NV Bar No. 10212)
                          asamberg@fgppr.com
                      3   400 East Van Buren Street, Suite 550
                          Phoenix, AZ 85004
                      4   Telephone: (602) 777-6230
                          Facsimile: (312) 863-5099
                      5
                          Lee H. Gorlin (NV Bar No. 13879)
                      6   lgorlin@fgppr.com
                          2200 Paseo Verde Parkway, Suite 280
                      7   Henderson, Nevada 89052
                          Telephone: (702) 827-1510
                      8   Facsimile: (312) 863-5099
                      9
                          ROBINS KAPLAN LLP
                     10   Melissa M. D’Alelio (pro hac vice)
                          MDAlelio@RobinsKaplan.com
                     11   Lauren J. Coppola (pro hac vice)
                          LCoppola@RobinsKaplan.com
                     12   800 Boylston Street, Suite 2500
                          Boston, Massachusetts 02199
                     13   Telephone: (617) 267-2300
                          Facsimile: (617) 267-8288
                     14
                          Attorneys for Defendant
                     15   Ohio Security Insurance Company
                     16                                  UNITED STATES DISTRICT COURT
                                                              DISTRICT OF NEVADA
                     17
                          GAMING ENTERTAINMENT TOUCH                          Case No. 2:20-cv-00908-JCM-EJY
                     18   TECH,
                                                                              STIPULATION AND ORDER TO
                     19                     Plaintiff,                        EXTEND TIME FOR OHIO
                                                                              SECURITY INSURANCE COMPANY
                     20          v.                                           TO RESPOND TO SECOND
                                                                              AMENDED COMPLAINT
                     21   OHIO SECURITY INSURANCE COMPANY,
                                                                              FIRST REQUEST
                     22                     Defendant.
                     23

                     24          Plaintiff Gaming Entertainment Touch Tech (“Plaintiff”) and Defendant Ohio Security

                     25   Insurance Company (“Defendant”) (Plaintiff and Defendant together referred to as “Parties”), by

                     26   and through their respective counsel, stipulate and agree to allow Defendant an additional 60 days

                     27   to respond to Plaintiff’s Second Amended Complaint.

                     28
ROBINS KAPLAN LLP
  ATTORNEYS AT LAW
                                                                                     STIPULATION REGARDING EXTENSION
      BOSTON                                                                                       OF TIME TO RESPOND
                          Case 2:20-cv-00908-JCM-EJY Document 28 Filed 11/10/20 Page 2 of 2



                      1          On September 25, 2020, the Court entered its Order granting the parties’ prior stipulation
                      2   pertaining to Defendant withdrawing its Motion to Dismiss the First Amended Complaint, Plaintiff
                      3   dismissing the erroneously named defendants, Plaintiff filing a Second Amended Complaint, and
                      4   Defendant agreeing to waive service pursuant to FRCP 4(d). (ECF No. 22). Plaintiff filed its
                      5   Second Amended Complaint on October 5, 2020. (ECF No. 25). Thus, pursuant to FRCP 4(d), the
                      6   current deadline for Defendant to respond to the Second Amended Complaint is December 4, 2020.
                      7   This is the parties’ first request to extend the time for Defendant to respond to the Second Amended
                      8   Complaint.
                      9          The parties stipulate and agree that an extension of time will enable the Defendant time to
                     10   respond to the Second Amended Complaint considering the demands of other active cases, as well
                     11   as client and attorney case schedules due to the holiday and the continued COVID-19 pandemic.
                     12          Accordingly, the parties stipulate and agree that there is good cause to allow Defendant an
                     13   additional 60 days to respond to the Second Amended Complaint. Defendant’s Response shall be
                     14   due on February 2, 2021.
                     15   Dated: November 10, 2020                          Dated: November 10, 2020
                     16    KEMP JONES, LLP                                   FORAN GLENNON PALANDECH
                                                                             PONZI & RUDLOFF PC
                     17

                     18    By: /s/ Will Kemp                                 By: /s/ Lee H. Gorlin
                               Will Kemp, Esq.                                  Amy M. Samberg, Esq.
                     19                                                         Lee H. Gorlin, Esq.
                     20        GOLOMB & HONIK, P.C.                              ROBINS KAPLAN LLP
                               Kenneth J. Grunfeld, Esq.                         Melissa M. D’Alelio, Esq.
                     21                                                          Lauren J. Coppola, Esq.
                     22         Attorneys for Plaintiff                           Attorneys for Defendant
                     23

                     24          IT IS SO ORDERED:
                     25
                                                                       _______________________________________
                     26                                                UNITED STATES MAGISTRATE JUDGE
                     27
                                 DATED: November 10, 2020
                     28
ROBINS KAPLAN LLP
                                                                                      STIPULATION REGARDING EXTENSION
  ATTORNEYS AT LAW
                                                                         -2-
      BOSTON                                                                                        OF TIME TO RESPOND
